UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Crim. No. 21-399 (RBK)
Vv.
MAURICE BROWN
UNSEALING ORDER

This matter having come before the Court on the application of the United States of
America (Jeffrey Bender, Assistant U.S. Attorney, appearing) for an order unsealing the
Indictment, arrest warrant, and accompanying papers in the above captioned case; and the
Government having represented that the defendant has been arrested; and the Indictment, arrest
warrant, and other papers having been unsealed by virtue of that arrest; and for good cause
shown

It is on this 18" day of May 2021,

ORDERED that the Indictment, arrest warrant, and accompanying papers filed in the

above-captioned matter are unsealed,

oN
< cv, ANTS WAR

NORABLE KAREN M. WILLIAMS
enn STATES MAGISTRATE JUDGE

 
